Citation Nr: 0718998	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1945 to March 
1946, and from January 1947 to January 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
It is advanced on the Board's docket.

The Board notes that it previously remanded this case in 
August 2006 for procedural and evidentiary development, and 
that the action requested in the Board's remand has been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.

The Board recognizes that its August 2006 remand also noted 
that the veteran's service representative had raised a new 
claim for service connection for tinnitus as secondary to the 
veteran's service-connected bilateral hearing loss and 
therefore requested that the veteran be contacted for the 
purpose of determining whether he intended to pursue such a 
claim, and if so, to have the claim adjudicated by the RO.  
While the claims file does not reflect that the RO took any 
action in this regard, the Board finds that this does not 
require a remand under Stegall v. West, 11 Vet. App. 268 
(1998), as the Board does not as yet have jurisdiction over 
the newly raised claim for service connection for tinnitus as 
secondary to service-connected disability.  The Board does, 
however, note that recent statements from the veteran's 
service representative clearly reflect the intention to 
pursue such a claim.  Consequently, this claim is once again 
referred to the RO for appropriate adjudication.  The veteran 
is also free to file a formal claim with the RO should he 
wish to do so.  


FINDINGS OF FACT

1.  A claim for service connection for tinnitus was denied in 
a Board decision in August 2002.

2.  The evidence submitted since the Board decision of August 
2002, pertinent to the claim for service connection for 
tinnitus, is either cumulative or redundant, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002).

2.  Evidence received since August 2002 is not new and 
material, and the veteran's claim for service connection for 
tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim.

More specifically, following the Board's remand in August 
2006, the veteran was provided with an August 2006 letter 
that outlined the evidence necessary to substantiate his 
claim, including the type of evidence required to reopen his 
claim, and the obligations of VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The August 2006 letter also advised the veteran of the bases 
for assigning ratings and effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Although the August 2006 VCAA notice letter came after the 
rating action that originally denied the claim, as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The August 2006 letter was also followed by an October 2006 
statement from the veteran indicating that he had not further 
evidence to submit in support of his claim, and a 
readjudication of the claim in the February 2007 supplemental 
statement of the case.  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Board further notes that there is no 
obligation to provide the veteran with further examinations 
and opinions in this matter since opinions have already been 
obtained.  It should also be noted that there is no 
obligation to furnish examinations in claims that have not 
been reopened.  See 38 C.F.R. § 3.159(c) (2006).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  




II.  Whether New and Material Evidence has been submitted to 
Reopen the Claim for Service Connection for Tinnitus

The record with respect to this claim reflects that the 
August 2002 Board decision denied service connection for 
tinnitus, and that the veteran did not file a timely notice 
of appeal as to that decision.  Accordingly, it became final.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, his 
claim for service connection for tinnitus may only be 
reopened if new and material evidence is submitted.

In this instance, since the August 2002 Board decision denied 
the claim on the basis that the evidence was against a 
finding that the veteran's tinnitus was related to active 
service, the Board finds that new and material evidence would 
consist of medical evidence that demonstrates a link between 
the veteran's tinnitus and service.

In this regard, additional evidence received since the August 
2002 Board decision consists of VA and private examination 
and treatment records and lay witness statements, documenting 
the veteran's continuing complaints and evaluation for 
tinnitus.  

However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, this evidence simply is not relevant or in 
any way probative as to whether there is any link between the 
veteran's tinnitus and service.  In addition, to the extent 
the December 2002 VA examiner opined that "it is possible 
that the tinnitus is a result of his military noise exposure, 
however, insufficient information is available to determine 
etiology," it has been held that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  It has also been 
held that evidence that is unfavorable to the appellant is 
not new and material evidence.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992).  

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between tinnitus and service, not simply 
the existence of continuing complaints or treatment of 
tinnitus.  The Board also notes that the veteran's 
contentions and those of his witnesses that maintain that his 
tinnitus is related to service were essentially considered at 
the time of the August 2002 Board decision, and are therefore 
cumulative in nature.  Moreover, as laypersons, the 
statements of the veteran and his witnesses as to a 
relationship between his tinnitus and service are of no 
probative value.  Espiritu v. Derwinksi, 2 Vet. App. 492 
(1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for tinnitus does not 
relate to an unestablished fact necessary to substantiate the 
claim and thus is not material.  It is also not material 
because it is essentially redundant of assertions maintained 
at the time of the previous final denial back in August 2002, 
and does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2006).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for tinnitus is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


